 



23 JANUARY 2006
TLS BETA PTE. LTD.
QUINTILES ASIA PACIFIC COMMERCIAL HOLDINGS, INC.
PHARMACO INVESTMENTS LTD
(formerly known as Transfarma Holdings Limited)
ASIA PACIFIC PHARMACEUTICAL HOLDINGS PTE. LTD.
 
AMENDED & RESTATED
SHAREHOLDERS’ LOAN AGREEMENT
 
(DREW & NAPIER LOGO) [g99270g9927000.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE   PAGE 1.  
DEFINITIONS AND INTERPRETATION
    2   1A.  
AMENDMENT AND RESTATEMENT
    2   2.  
THE FACILITIES
    2   3.  
AGREEMENT ON PHARMALINK’S OPERATING PROFIT FOR FY2004
    3   4.  
AGREEMENT ON QUINTILES’ OPERATING PROFIT FOR FY2004
    3   5.  
SHORTFALL LOANS
    3   6.  
DRAW DOWN OF FACILITIES
    3   7.  
ADJUSTMENTS AND DRAW DOWNS MADE UNDER SHAREHOLDERS’ LOAN AGREEMENT
    4   8.  
INTEREST
    4   9.  
REPAYMENT
    4   10.  
TAXES
    5   11.  
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
    6   12.  
EVENTS OF DEFAULT
    7   13.  
PHARMACO EVENT OF DEFAULT
    9   14.  
QIV EVENT OF DEFAULT
    10   15.  
TLS EVENT OF DEFAULT
    11   16.  
REPAYMENT UPON EXERCISE OF QIV PUT OPTION OR TLS AND PHARMACO CALL OPTION
    12   17.  
EXPENSES AND STAMP DUTY
    12   18.  
ILLEGALITY
    12   19.  
WAIVERS, RIGHTS AND REMEDIES
    13   20.  
ASSIGNMENT
    13   21.  
TIME OF ESSENCE
    13   22.  
NOTICES
    13   23.  
COUNTERPARTS
    15   24.  
GOVERNING LAW AND ARBITRATION
    15   25.  
NO RIGHTS UNDER CONTRACTS (RIGHTS OF THIRD PARTIES) ACT (CAP. 53B)
    16   26.  
FURTHER ASSURANCE
    16      
 
        THE SCHEDULE — INTERPRETATION     17  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 23 January 2006
Between:

(1)   TLS BETA PTE. LTD. (Co. Reg. No. 200500368D), a company incorporated in
Singapore and having its registered office at 60B Orchard Road, #06-18 Tower 2
The Atrium @ Orchard, Singapore 238891 (TLS);

(2)   QUINTILES ASIA PACIFIC COMMERCIAL HOLDINGS, INC. (Co. Reg. No. 807996), a
corporation incorporated in North Carolina, United States of America with its
principal address at 4709 Creekstone Drive, Suite 200, Durham, NC 27703, United
States of America (QIV);

(3)   PHARMACO INVESTMENTS LTD (Co. Reg. No. LL04247) (formerly known as
Transfarma Holdings Limited), a company incorporated in Labuan, Malaysia and
having its registered office at Brumby House, 1st Floor, Jalan Bahasa, 87011
Labuan, F.T. Labuan, Malaysia (PharmaCo); and

(4)   ASIA PACIFIC PHARMACEUTICAL HOLDINGS PTE. LTD. (Co. Reg. No. 200501108N),
a company incorporated in Singapore and having its registered office at 150
Beach Road, #25-03/04 The Gateway West, Singapore 189720 (Holdco).

Whereas:
(A) Pursuant to the Shareholders’ Agreement dated 28 January 2005 and made
between TLS and PharmaCo (Shareholders’ Agreement), (i) TLS and PharmaCo have
jointly incorporated Holdco; and (ii) Holdco has incorporated a private limited
company in Singapore known as Asia Pacific Pharmaceutical Investments Pte. Ltd.
(Co. Reg. No. 200503853W) with its registered office at 150 Beach Road,
#25-03/04 The Gateway West, Singapore 189720 (Newco1).
(B) Pursuant to the Shareholders’ Loan Agreement dated 28 January 2005 and made
between TLS, PharmaCo and Holdco (Shareholders’ Loan Agreement), TLS and
PharmaCo have agreed to extend to Holdco on demand by Holdco, shareholders’
loans of up to US$150,000,000, comprising cash facilities of up to an aggregate
principal amount not exceeding US$100,000,000, of which up to US$25,000,000 is
to be granted by PharmaCo and up to US$75,000,000 is to be granted by TLS
(subject to adjustments). Pursuant to a letter dated 28 December 2005 and made
between TLS, PharmaCo and Holdco (Top Up Loan Letter), the parties have agreed
that the loans shall not be subject to adjustments and PharmaCo shall top up its
loan by an additional amount.
(C) Pursuant to the Amended and Restated Shareholders’ Agreement dated the same
date as this Agreement and made between TLS, PharmaCo and QIV (Amended and
Restated Shareholders’ Agreement), TLS, PharmaCo and QIV have agreed that their
relationship as shareholders in Holdco shall be governed by the terms of the
Amended and Restated Shareholders’ Agreement.
(D) Under clause 14.1 of the Amended and Restated Shareholders’ Agreement, TLS,
PharmaCo and QIV have agreed to extend shareholders’ loans of up to
US$195,000,000 to Holdco.
(E) Pursuant to clause 8.4 of the Put and Call Option Agreement dated 28
January 2005 and made between PharmaCo, Holdco and TLS (Newco2 Put & Call Option
Agreement), as supplemented by the first supplemental agreement dated 10
November 2005 and made between PharmaCo, Holdco and TLS and the second
supplemental agreement dated the same date as this Agreement and made between
PharmaCo, Holdco, TLS and QIV (Supplemental Agreements), on completion of the
sale of all the issued shares in the capital of Newco2 by PharmaCo to Holdco
(Newco2 Completion), Holdco has, as consideration for the shares in Newco2
purchased by it, allotted and issued to PharmaCo the Newco2 Consideration Shares
(as defined below) and paid to

Page 1



--------------------------------------------------------------------------------



 



PharmaCo the amount of US$50,000,000 which is due and owing as a debt from
Holdco to PharmaCo and treated as a loan from PharmaCo to Holdco under and
subject to the terms of this Agreement (Newco2 Option Consideration Loan).
(F) Pursuant to clause 8.4 of the Put and Call Option Agreement dated the same
date as this Agreement and made between QIV, Holdco, TLS and PharmaCo (Newco3
Put & Call Option Agreement), on completion of the sale of all the issued shares
in the capital of Newco3 (as defined below) by QIV to Holdco (Newco3
Completion), Holdco will, as consideration for the shares in Newco3 purchased by
it, allot and issue to QIV the Newco3 Consideration Shares (as defined below)
and pay to QIV the amount of US$33,330,000 which shall be due and owing as a
debt from Holdco to QIV and treated as a loan from QIV to Holdco under and
subject to the terms of this Agreement (Newco3 Option Consideration Loan).
(G) This Agreement sets out the terms and conditions upon which TLS, PharmaCo
and QIV have agreed to grant the shareholders’ loans referred to in Recital
(D) above.
It is agreed as follows:

1.   Definitions And Interpretation

1.1 Words and expressions used in this Agreement shall have the meanings set out
in the Schedule unless the context requires otherwise.
1.2 The Schedule forms part of this Agreement.

1A.   Amendment And Restatement

1A.1 With effect from the date of this Agreement and subject to clause 1A.2, the
Shareholders’ Loan Agreement and the Top Up Loan Letter shall be amended and
restated by replacing them in their entirety with the terms of this Agreement.
1A.2 Nothing in this Agreement shall affect any accrued rights or interests of
the parties under the Shareholders’ Loan Agreement and Top Up Loan Letter
existing immediately prior to the date of this Agreement.

2.   The Facilities

2.1 Subject to the terms and conditions herein contained, TLS, QIV and PharmaCo
shall extend and make available to Holdco on demand by Holdco, cash facilities
of up to an aggregate principal amount not exceeding US$111,670,000, of which up
to US$65,000,000 is to be granted by TLS (Aggregate TLS Loan), up to
US$31,670,000 is to be granted by QIV (QIV Cash Loan) and up to US$15,000,000 is
to be granted by PharmaCo (PharmaCo Cash Loan). An additional loan shall be
required to be extended by PharmaCo (PharmaCo Shortfall Loan) in accordance with
clause 5.
2.2 The shareholders’ loans shall be extended by TLS, QIV and PharmaCo in four
tranches as follows:

(a)   the first amounts of up to US$50,000,000 demanded by Holdco shall be
extended by TLS (First Tranche TLS Loan);

(b)   in accordance with clause 5, the second tranche demanded by Holdco shall
be extended by PharmaCo and shall comprise the PharmaCo Shortfall Loan;

(c) the third tranche of up to US$16,670,000 demanded by Holdco shall be
extended by QIV; and

Page 2



--------------------------------------------------------------------------------



 



(d)   the fourth tranche of up to US$45,000,000 demanded by Holdco shall be
extended by TLS, QIV and PharmaCo equally.

2.3 The parties acknowledge and agree that the Newco2 Option Consideration Loan
has been fully drawn down and is owing from Holdco to PharmaCo (the PharmaCo
Cash Loan, Newco2 Option Consideration Loan and PharmaCo Shortfall Loan are
collectively referred to as the Aggregate PharmaCo Loan).
2.4 The parties acknowledge and agree that upon Newco3 Completion, the Newco3
Option Consideration Loan shall be treated as fully drawn down and owing from
Holdco to QIV (the QIV Cash Loan and Newco3 Option Consideration Loan are
collectively referred to as the Aggregate QIV Loan).
2.5 Holdco shall use the proceeds of the Aggregate TLS Loan, QIV Cash Loan,
PharmaCo Cash Loan and PharmaCo Shortfall Loan:

(a)   to on-lend the same to Newco1 for the purpose of Newco1 acquiring patented
and off-patent branded ethical research based pharmaceutical products or
interest in companies which own patented and off-patent branded ethical research
based pharmaceutical products, all acquisition related expenses (such as legal
and due diligence fees), working capital requirements (such as the purchase of
inventory) of Newco1 and transactional expenses of Newco1; and

(b)   for transactional and operational expenses of Holdco.

2.6 The loans referred to in clause 2.5 from Holdco to Newco1 shall carry such
rate of interest (if any) as TLS, QIV, PharmaCo and Holdco may agree in writing.

3.   Agreement on Pharmalink’s Operating Profit For Fy2004

TLS, PharmaCo and QIV acknowledge and agree that PharmaLink’s Operating Profit
for FY2004 as derived from PharmaLink’s Proforma Financial Statements 2004 is
US$3,082,000.

4.   Agreement on Quintiles’ Operating Profit For Fy2004

TLS, PharmaCo and QIV acknowledge and agree that Quintiles’ Operating Profit for
FY2004 as derived from Quintiles’ Proforma Financial Statements 2004 is
US$3,255,000.

5.   Shortfall Loan

TLS, PharmaCo and QIV acknowledge and agree that the PharmaCo Shortfall Loan is
US$802,950 calculated based on the following formula:

             
 
  PharmaCo Shortfall Loan =   15.15 x   (US$3,135,000 – PharmaLink’s Operating
Profit for FY2004)
 
           

6.   Draw down of Facilities

6.1 Subject to the provisions under this Agreement, each of the Aggregate TLS
Loan, QIV Cash Loan, PharmaCo Cash Loan and PharmaCo Shortfall Loan may be drawn
in such amounts (each a drawing) and at such times prior to the termination of
this Agreement, as Holdco may in its sole discretion determine provided that:

(a)   no drawings shall be made on the QIV Cash Loan, PharmaCo Cash Loan and the
PharmaCo Shortfall Loan unless and until the First Tranche TLS Loan has been
fully drawn by Holdco;

Page 3



--------------------------------------------------------------------------------



 



(b)   the outstanding principal amount of the QIV Cash Loan to be provided by
QIV shall not exceed US$31,670,000 at any time;

(c)   the outstanding principal amount of the PharmaCo Cash Loan to be provided
by PharmaCo shall not exceed US$15,000,000 at any time; and

(d)   the outstanding principal amount of the Aggregate TLS Loan to be provided
by TLS shall not exceed US$65,000,000 at any time.

6.2 When Holdco wishes to make a drawing under this Agreement, it will give TLS,
QIV and/or PharmaCo (as the case may be) notice in writing not later than 3 p.m.
(Singapore time) 10 Business Days prior to that on which the funds are required
(or such lesser period as TLS, QIV or PharmaCo (as the case may be) may agree)
specifying the amount of the proposed drawing, the Business Day on which it is
to be made and the bank account to which payment is to be made.
6.3 Any notice under clause 6.2 will be irrevocable and oblige Holdco to borrow
the amount stated on the date stated and will constitute a representation that
at the date thereof the representations and warranties set out in clause 11 are
true and correct as though they had been made at such date and that no Event of
Default (which has not been waived in writing by TLS, QIV or PharmaCo (as the
case may be)), nor any event which with the giving of notice and/or the lapse of
time would be an Event of Default, has occurred.

7.   adjustments and draw downs made under shareholders’ loan agreement

7.1 Any adjustments that have been made to the First Tranche TLS Loan and First
PharmaCo Loan (as defined in the Shareholders’ Loan Agreement) under the
Shareholders’ Loan Agreement shall be deemed void and be of no effect on and
from the date of this Agreement.
7.2 In the case where any part of the PharmaCo Cash Loan or the Aggregate TLS
Loan (as defined in the Shareholders’ Loan Agreement) has been drawn pursuant to
the terms of the Shareholders’ Loan Agreement (Old Drawings):

(a)   such Old Drawings shall be deemed to be drawn on the loans in the amount
and manner set out in clause 6;

(b)   all interest accrued (if any) in respect of the Old Drawings shall be
deemed to have accrued under the drawings set out in clause 6; and

(c)   where the priority of Old Drawings does not accord with the priority of
drawings set out in clause 6, TLS, QIV or PharmaCo (as the case may be) shall
pay the relevant party such amount to give effect to the priority of drawings
set out in clause 6. Any amount payable by TLS, QIV or PharmaCo (as the case may
be) under this clause 7.2(c) to the relevant party shall be made in cash to a
bank account designated by the relevant party within 10 Business Days from the
date of this Agreement.

8.   Interest

The Loans shall carry such rate of interest (if any) as TLS, QIV, PharmaCo and
Holdco may agree in writing.

9.   Repayment

9.1 Subject to clauses 12, 13, 14, 15, 16 and the other provisions hereof,
Holdco shall repay the total amounts drawn down and owing under the Loans in
full on the earliest of the following:
(a) upon the joint written demand of TLS, QIV and PharmaCo at any time;

Page 4



--------------------------------------------------------------------------------



 



(b)   upon the written demand of any of TLS, QIV or PharmaCo at any time after
the expiry of 5 years after the date of this Agreement, irrespective of whether
or not any of the Aggregate TLS Loan, QIV Cash Loan, PharmaCo Cash Loan and
PharmaCo Shortfall Loan has been fully drawn down; or

(c)   upon the written demand of any of TLS, QIV or PharmaCo at any time after
the expiry of 2 years after an initial public offering of the shares in the
capital of Holdco, Newco1 or any company within the Holdco group established or
to be established for such purpose.

9.2 Any loan repayment to be made by Holdco pursuant to a demand under clauses
9.1 and 12, shall where the loan is due to each of TLS, QIV and PharmaCo, be
made strictly on a proportionate basis where the total amount to be repaid by
Holdco shall be apportioned between TLS, QIV and PharmaCo pro rata to the
principal amount owing by Holdco to TLS, the principal amount owing by Holdco to
QIV, and the principal amount owing by Holdco to PharmaCo, at the time of
repayment.

10.   Taxes

10.1 All sums payable by Holdco under this Agreement shall be paid (a) free of
any restriction or condition, (b) free and clear of and (except to the extent
required by law) without any deduction or withholding on account of any tax and
(c) without deduction or withholding (except to the extent required by law) on
account of any other amount, whether by way of set-off or otherwise.
10.2 If:

(a)   Holdco or any other person is required by law to make any deduction or
withholding on account of any such tax or other amount from any sum paid or
payable by Holdco to TLS, QIV or PharmaCo (as the case may be) under this
Agreement; or

(b)   TLS, QIV or PharmaCo (as the case may be) (or any person on its behalf) is
required by law to make any deduction or withholding from, or (except on account
of tax on the overall net income of TLS, QIV or PharmaCo (as the case may be))
any payment on or calculated by reference to the amount of, any sum received or
receivable by TLS, QIV or PharmaCo (as the case may be) under this Agreement:

  (i)   Holdco shall notify TLS, QIV or PharmaCo (as the case may be) of any
such requirement or any change in any such requirement as soon as it becomes
aware of it;     (ii)   Holdco shall pay any such tax or other amount before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on Holdco) for its own account or (if that liability
is imposed on TLS, QIV or PharmaCo (as the case may be)) on behalf of and in the
name of TLS, QIV or PharmaCo (as the case may be); and     (iii)   the sum
payable by Holdco in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, TLS, QIV or PharmaCo
(as the case may be) receives on the due date and retains (free from any
liability in respect of any such deduction, withholding or payment) a net sum
equal to what it would have received and so retained had no such deduction,
withholding or payment been required or made.

10.3 All sums payable to TLS, QIV or PharmaCo (as the case may be) under this
Agreement are exclusive of any goods and services tax or other value added tax
(whether imposed in Singapore or elsewhere) which shall where applicable be paid
by Holdco in addition to the sums

Page 5



--------------------------------------------------------------------------------



 



otherwise payable at the rate in force at the due time for payment or such other
time as is stipulated under the relevant legislation.

11.   Representations, Warranties And Undertakings

11.1 Holdco represents and warrants as follows:

(a)   all necessary corporate and other action has been taken to authorise it to
enter into this Agreement and perform the transactions contemplated under this
Agreement, to ensure that those obligations are legally binding and enforceable
and to make this Agreement admissible in evidence in the courts of Singapore and
any other relevant jurisdictions;

(b)   no limit on the borrowing powers of Holdco or its directors will be
exceeded as a result of any drawing made pursuant to this Agreement, and the
provisions under this Agreement will constitute valid, binding and enforceable
obligations on Holdco’s part;

(c)   each of Holdco and Newco1 is a company with limited liability duly
incorporated and validly existing under the laws of Singapore and has the power
and authority to own assets and to conduct the business which it conducts and/or
purports to conduct;

(d)   the execution, delivery and performance of this Agreement is or will when
executed be within its corporate powers, and do not or will not contravene any
law or any contractual restriction binding on it or any provision of its
Memorandum and Articles of Association;

(e)   its entry into, exercise of its rights and/or performance of or compliance
with its obligations under this Agreement do not and will not violate (i) any
law to which it is subject or (ii) any of its constitutive documents (where
applicable) or (iii) any agreement to which it is a party or which is binding on
it or its assets, and do not and will not result in the existence of, or oblige
it to create, any security over those assets;

(f)   there is no provision of any existing mortgage, trust deed, contract,
licence, franchise, concession or agreement binding on it which is being
contravened or breached by the acceptance by Holdco of the facilities or the
execution by it of this Agreement or by its performance or observance of any of
its obligations hereunder;

(g)   no legal proceeding, suit or action of any kind whatsoever is current or
pending (i) to restrain the entry into, exercise of any of its rights under
and/or performance or enforcement of or compliance with its obligations under
this Agreement or (ii) which may materially and adversely affect its or Newco1’s
ability to perform its respective obligations under any agreements binding on
it;

(h)   no Event of Default has occurred or is continuing, and no event or
circumstance which, if it had continued after the giving of any notice, the
expiry of any grace period, and/or the making of any determination by TLS, QIV
or PharmaCo provided for in clause 12.2 would become an Event of Default;

(i)   neither it nor Newco1 is in default in the payment or performance of any
of its respective obligations for borrowed moneys, or in respect of any other
liabilities; and

(j)   (i) there is no material adverse change in its or Newco1’s business,
management, assets, financial position or operating environment; and (ii) there
are no other conditions which will materially and adversely affect its ability
to perform its obligations under this Agreement,

and each of the representations and warranties in this clause 11.1 shall survive
and continue to have full force and effect after the execution of this Agreement
and Holdco hereby warrants that the above representations and warranties will be
true and correct and fully observed until all sums

Page 6



--------------------------------------------------------------------------------



 



outstanding under this Agreement are fully paid and no sums remain to be lent
under this Agreement as if repeated thereby by reference to the then existing
circumstances.
11.2 Holdco undertakes to deliver to each of TLS, QIV and PharmaCo a certified
copy of a resolution of Holdco’s board of directors authorising its entry into
and performance of this Agreement as soon as reasonably practicable and in any
event within 14 days from the date of this Agreement.

12.   Events of Default

12.1 If at any time and for any reason, whether within or beyond the control of
any party to this Agreement, any of the following events occurs, such an
occurrence shall constitute an event of default by Holdco or Newco1 (as the case
may be) (Event of Default) under this Agreement:

(a)   Holdco shall default in the payment of any sum to TLS, QIV or PharmaCo
(whether of principal or any other sums payable under this Agreement);

(b)   Holdco does not use any or all of the Aggregate TLS Loan, QIV Cash Loan,
PharmaCo Cash Loan and PharmaCo Shortfall Loan for the purposes stated under
clause 2.5 or for such other purpose as may be agreed in writing between TLS,
QIV and PharmaCo;

(c)   any representation, warranty or statement by Holdco made to TLS, QIV and
PharmaCo under this Agreement is incorrect, untrue or not complied with in any
respect;

(d)   Holdco does not perform or comply with any one or more of Holdco’s
covenants, conditions or obligations under this Agreement;

(e)   any other indebtedness in respect of Holdco’s or any indebtedness in
respect of Newco1’s borrowed money, (i) is not paid when due or within any
applicable grace period in any agreement relating to that indebtedness or
(ii) becomes (or becomes capable of being rendered) due and payable before its
normal maturity by reason of any actual or potential event of default or the
like (howsoever described) or any facility relating to such indebtedness is or
is declared to be or is capable of being cancelled before its normal expiry date
or any person otherwise entitled to use any such facility is not so entitled;

(f)   it is or will become unlawful for Holdco to perform or comply with any one
or more of its obligations under this Agreement;

(g)   any step is taken by Holdco or Newco1 or any person, an application is
made or a petition is presented or an order is made or a resolution is passed or
analogous proceedings are commenced for the receivership, judicial management,
dissolution, liquidation or winding up (whether voluntary or compulsory) of
Holdco or Newco1 (as the case may be);

(h)   Holdco or Newco1 becomes insolvent, is unable to pay its debts as they
fall due, stops, suspends or threatens to stop or suspend payment of all or a
material part of Holdco’s or Newco1’s (as the case may be) debts, begins
negotiations or takes any proceeding or other step with a view to readjustment,
rescheduling or deferral of all of Holdco’s or Newco1’s (as the case may be)
indebtedness (or of any part of Holdco’s or Newco1’s (as the case may be)
indebtedness which Holdco or Newco1 (as the case may be) will or might otherwise
be unable to pay when due) or proposes or makes a general assignment or an
arrangement or composition with or for the benefit of Holdco’s or Newco1’s (as
the case may be) creditors or a moratorium is agreed or declared in respect of
or affecting all or a material part of Holdco’s or Newco1’s (as the case may be)
indebtedness;

(i)   a distress, attachment, execution or other legal process is levied,
enforced or issued on or against any part of Holdco’s or Newco1’s assets or
property;

Page 7



--------------------------------------------------------------------------------



 



(j)   any guarantee of any obligation given by Holdco or Newco1 is not honoured
when due and called upon;

(k) Holdco or Newco1 shall cease or threaten to cease to carry on its business;

(l)   any action, condition or thing (including the obtaining of any necessary
consent) at any time required to be taken, fulfilled or done for any of the
purposes stated in clause 11.1(a) is not taken, fulfilled or done or any such
consent ceases to be in full force and effect or any condition in or relating to
any such consent is not complied with;

(m)   any legal proceedings, suit or action of any kind whatsoever (whether
criminal or civil) be instituted against Holdco or Newco1 which in the opinion
of TLS, QIV or PharmaCo (as the case may be) materially and adversely affect the
ability of Holdco or Newco1 (as the case may be) to perform its obligations
under any agreements binding on it;

(n)   Holdco or Newco1 is declared by the Minister to be a declared company
under the provisions of Part IX of the Companies Act, Cap. 50;

(o)   a notice or proposal for compulsory acquisition of any of the assets or
properties of Holdco or Newco1 shall be issued or made under or by virtue of an
Act of Parliament or other statutory provision, or if any step is taken by any
person or agency with a view to the confiscation, seizure, compulsory
acquisition, expropriation or nationalism of any part of the assets or property
of Holdco or Newco1 (as the case may be);

(p)   this Agreement ceases for any reason or is claimed by Holdco not to be the
legal and valid obligations of Holdco binding upon it in accordance with its
terms or this Agreement for any reason ceases to apply or is claimed by Holdco
not to apply to the obligations and the liabilities therein secured;

(q)   there shall occur (i) a material adverse change in the business,
management, assets, financial position or operating environment of Holdco or
Newco1 or (ii) other conditions, which in the opinion of TLS, QIV or PharmaCo
(as the case may be) materially and adversely affect the ability of Holdco or
Newco1 to perform its obligations under any agreements binding on it;

(r)   Holdco or Newco1 shall commit any material breach or default of its
obligations under any agreements binding on it;

(s)   a deadlock has arisen under clause 28 of the Amended and Restated
Shareholders’ Agreement and is not resolved after the negotiation period of
21 days following the appointment of the mediators as referred to in clause 28.3
of the Amended and Restated Shareholders’ Agreement;

(t)   any event occurs or circumstances arise which, in the opinion of TLS, QIV
or PharmaCo (as the case may be) (i) gives reasonable grounds for believing that
Holdco may not (or may be unable to) perform or comply with any one or more of
Holdco’s obligations under this Agreement or (ii) has or could have any other
material adverse effect on Holdco or Newco1; or

(u)   any event occurs which, under the laws of any applicable jurisdiction, has
an analogous or equivalent effect to any of the events referred to in this
clause 12.1.

12.2 Any of TLS, QIV and PharmaCo (each, a Lender) may at any time after the
occurrence of an Event of Default by notice in writing to the other two Lenders
(Event of Default Notice) notify them of the occurrence of an Event of Default.
Each of the other two Lenders shall within 10 Business Days upon receipt of the
Event of Default Notice give notice in writing to the first Lender indicating
whether or not it elects to join the first Lender in declaring the occurrence of

Page 8



--------------------------------------------------------------------------------



 



such Event of Default. If any one or two of the other two Lenders fail(s) to
serve such notice upon the expiry of the aforesaid 10-Business Day period, it
(they) shall be deemed to have elected not to join the first Lender in declaring
the occurrence of such Event of Default. The declaring Lender(s) shall
immediately upon expiry of the aforesaid 10-Business Day period by notice in
writing to Holdco declare the occurrence of an Event of Default whereupon:

(a)   any and all amounts outstanding to the declaring Lender(s) under the Loans
shall become immediately due and payable to the declaring Lender(s) without any
demand or notice which is hereby expressly waived;

(b)   the declaring Lender(s) shall be entitled to exercise forthwith all or any
of its(their) respective rights, powers or remedies under this Agreement; and

(c)   any and all of the obligations of the declaring Lender(s) under this
Agreement shall be automatically cancelled (including the commitment of the
declaring Lender(s) to extend the facilities under clause 2.1).

12.3 All payments to be made by Holdco to the declaring Lender(s) under clause
12.2 shall be applied as follows:

(a)   if there is only one declaring Lender, all payments to be made by Holdco
under clause 12.2 shall be made to the declaring Lender; and

(b)   if there are two or three declaring Lenders, all payments to be made by
Holdco under clause 12.2 shall be made to the declaring Lenders pro-rata to the
amount of Loans owing by Holdco to the declaring Lenders.

For the avoidance of doubt, the non-declaration of an Event of Default by the
non-declaring Lender(s) shall be without prejudice to the rights of the
non-declaring Lender(s) to declare the occurrence of an Event of Default in
respect of such Event of Default or any other Event of Default at any time.

13.   PharmaCo Event of Default

13.1 If at any time and for any reason, whether within or beyond the control of
any party to this Agreement, PharmaCo or ZPH (as the case may be) commits a
material breach of any covenants, conditions or obligations on its part to be
performed and observed under any of the Transaction Documents to which it is a
party, and where such breach is capable of remedy, PharmaCo or ZPH (as the case
may be) shall have failed to remedy such breach to the reasonable satisfaction
of TLS and QIV (i) within the period of 30 days in respect of a breach under any
of the Transaction Documents (except for the Newco2 Distribution Agreement and
the Newco2 Services Agreement); or (ii) as soon as possible, but in any event,
no later than 90 days in respect of a breach under the Newco2 Distribution
Agreement or the Newco2 Services Agreement, following written notification from
TLS and/or QIV that such breach has occurred, such an occurrence shall
constitute an event of default by PharmaCo (PharmaCo Event of Default) under
this Agreement.
13.2 Each of TLS and QIV may at any time after the occurrence of a PharmaCo
Event of Default by notice in writing to the other (PharmaCo Event of Default
Notice) notify it of the occurrence of a PharmaCo Event of Default. QIV or TLS
(as the case may be) shall within 10 Business Days upon receipt of the PharmaCo
Event of Default Notice give notice in writing to TLS or QIV (as the case may
be) indicating whether or not it elects to join TLS or QIV (as the case may be)
in declaring the occurrence of such PharmaCo Event of Default. If QIV or TLS (as
the case may be) fails to serve such notice upon the expiry of the aforesaid
10-Business Day period, it shall be deemed to have elected not to join TLS or
QIV (as the case may be) in declaring the occurrence of such PharmaCo Event of
Default. TLS and/or QIV who is(are) the declaring Lender(s) shall immediately
upon expiry of the aforesaid 10-Business Day period by notice in writing to
PharmaCo declare the occurrence of a PharmaCo Event of Default whereupon:

Page 9



--------------------------------------------------------------------------------



 



(a)   any and all amounts outstanding to the declaring Lender(s) under the Loans
shall become immediately due and payable to the declaring Lender(s) without any
demand or notice which is hereby expressly waived;

(b)   the declaring Lender(s) shall be entitled to exercise forthwith all or any
of its or their rights, powers or remedies under this Agreement; and

(c)   any and all of the obligations of the declaring Lender(s) under this
Agreement shall be automatically cancelled (including the commitment to extend
the facilities under clause 2.1).

13.3 All payments to be made by Holdco to the declaring Lender(s) under clause
13.2 shall be applied as follows:

(a)   if only one of TLS or QIV is a declaring Lender, all payments to be made
by Holdco under clause 13.2 shall be made to the declaring Lender; and

(b)   if both TLS and QIV are declaring Lenders, all payments to be made by
Holdco under clause 13.2 shall be made to TLS and QIV pro-rata to the amount of
Loans owing by Holdco to TLS and QIV.

For the avoidance of doubt, the non-declaration of a PharmaCo Event of Default
by TLS and/or QIV shall be without prejudice to the rights of TLS and/or QIV to
declare the occurrence of a PharmaCo Event of Default at any time.

14.   QIV Event Of Default

14.1 If at any time and for any reason, whether within or beyond the control of
any party to this Agreement, QIV or QTC (as the case may be) commits a material
breach of any covenants, conditions or obligations on its part to be performed
and observed under any of the Transaction Documents to which it is a party, and
where such breach is capable of remedy, QIV or QTC (as the case may be) shall
have failed to remedy such breach to the reasonable satisfaction of TLS and
PharmaCo (i) within the period of 30 days in respect of a breach under any of
the Transaction Documents (except for the Newco3 Master Services Agreements); or
(ii) as soon as possible, but in any event, no later than 90 days in respect of
a breach under any of the Newco3 Master Services Agreements, following written
notification from TLS and/or PharmaCo that such breach has occurred, such an
occurrence shall constitute an event of default by QIV (QIV Event of Default)
under this Agreement.
14.2 Each of TLS and PharmaCo may at any time after the occurrence of a QIV
Event of Default by notice in writing to the other (QIV Event of Default Notice)
notify it of the occurrence of a QIV Event of Default. PharmaCo or TLS (as the
case may be) shall within 10 Business Days upon receipt of the QIV Event of
Default Notice give notice in writing to TLS or PharmaCo (as the case may be)
indicating whether or not it elects to join TLS or PharmaCo (as the case may be)
in declaring the occurrence of such QIV Event of Default. If PharmaCo or TLS (as
the case may be) fails to serve such notice upon the expiry of the aforesaid
10-Business Day period, it shall be deemed to have elected not to join TLS or
PharmaCo (as the case may be) in declaring the occurrence of such QIV Event of
Default. TLS and/or PharmaCo who (is)are the declaring Lender(s) shall
immediately upon expiry of the aforesaid 10-Business Day period by notice in
writing to QIV declare the occurrence of a QIV Event of Default whereupon:

(a)   any and all amounts outstanding to the declaring Lender(s) under the Loans
shall become immediately due and payable to the declaring Lender(s) without any
demand or notice which is hereby expressly waived;

(b)   the declaring Lender(s) shall be entitled to exercise forthwith all or any
of its or their rights, powers or remedies under this Agreement; and

Page 10



--------------------------------------------------------------------------------



 



(c)   any and all of the obligations of the declaring Lender(s) under this
Agreement shall be automatically cancelled (including the commitment to extend
the facilities under clause 2.1).

14.3 All payments to be made by Holdco to the declaring Lender(s) under clause
14.2 shall be applied as follows:

(a)   if only one of TLS or PharmaCo is a declaring Lender, all payments to be
made by Holdco under clause 14.2 shall be made to the declaring Lender; and

(b)   if both TLS and PharmaCo are declaring Lenders, all payments to be made by
Holdco under clause 14.2 shall be made to TLS and PharmaCo pro-rata to the
amount of Loans owing by Holdco to TLS and PharmaCo.

For the avoidance of doubt, the non-declaration of a QIV Event of Default by TLS
and/or PharmaCo shall be without prejudice to the rights of TLS and/or PharmaCo
to declare the occurrence of a QIV Event of Default at any time.

15.   TLS Event of Default

15.1 If at any time and for any reason, whether within or beyond the control of
any party to this Agreement, TLS commits a material breach of any covenants,
conditions or obligations on its part to be performed and observed under any of
the Transaction Documents to which it is a party, and where such breach is
capable of remedy, TLS shall have failed to remedy such breach to the reasonable
satisfaction of PharmaCo and QIV within the period of 30 days following written
notification from PharmaCo and/or QIV that such breach has occurred, such an
occurrence shall constitute an event of default by TLS (TLS Event of Default)
under this Agreement.
15.2 Each of PharmaCo and QIV may at any time after the occurrence of a TLS
Event of Default by notice in writing to the other (TLS Event of Default Notice)
notify it of the occurrence of a TLS Event of Default. QIV or PharmaCo (as the
case may be) shall within 10 Business Days upon receipt of the TLS Event of
Default Notice give notice in writing to PharmaCo or QIV (as the case may be)
indicating whether or not it elects to join PharmaCo or QIV (as the case may be)
in declaring the occurrence of such TLS Event of Default. If QIV or PharmaCo (as
the case may be) fails to serve such notice upon the expiry of the aforesaid
10-Business Day period, it shall be deemed to have elected not to join PharmaCo
or QIV (as the case may be) in declaring the occurrence of such TLS Event of
Default. PharmaCo and/or QIV who (is)are declaring Lender(s) shall immediately
upon expiry of the aforesaid 10-Business Day period by notice in writing to TLS
declare the occurrence of a TLS Event of Default whereupon:

(a)   any and all amounts outstanding to the declaring Lender(s) under the Loans
shall become immediately due and payable to the declaring Lender(s) without any
demand or notice which is hereby expressly waived;

(b)   the declaring Lender(s) shall be entitled to exercise forthwith all or any
of its or their rights, powers or remedies under this Agreement; and

(c)   any and all of the obligations of the declaring Lender(s) under this
Agreement shall be automatically cancelled (including the commitment to extend
the facilities under clause 2.1).

15.3 All payments to be made by Holdco to the declaring Lender(s) under clause
15.2 shall be applied as follows:

(a)   if only one of PharmaCo or QIV is a declaring Lender, all payments to be
made by Holdco under clause 15.2 shall be made to such declaring Lender; and

Page 11



--------------------------------------------------------------------------------



 



(b)   if both PharmaCo and QIV are declaring Lenders, all payments to be made by
Holdco under clause 15.2 shall be made to PharmaCo and QIV pro-rata to the
amount of Loans owing by Holdco to PharmaCo and QIV.

For the avoidance of doubt, the non-declaration of a TLS Event of Default by
PharmaCo and/or QIV shall be without prejudice to the rights of PharmaCo and/or
QIV to declare the occurrence of a TLS Event of Default at any time.

16.   Repayment Upon Exercise of QIV Put Option or TLS and PharmaCo Call Option

QIV may at the completion of the sale and purchase of shares under the QIV Put
Option or TLS and PharmaCo Call Option (QIV Repayment Event) or at any time
thereafter by notice in writing declare the occurrence of a QIV Repayment Event
whereupon:

(a)   any and all amounts outstanding to QIV under the Loans shall become
immediately due and payable to QIV without any demand or notice which is hereby
expressly waived;

(b)   QIV shall be entitled to exercise forthwith all or any of its rights,
powers or remedies under this Agreement; and

(c)   any and all of the obligations of QIV under this Agreement shall be
automatically cancelled (including the commitment to extend the facilities under
clause 2.1).

17.   Expenses And Stamp Duty

Whether or not any of the Aggregate TLS Loan, QIV Cash Loan, PharmaCo Cash Loan
and PharmaCo Shortfall Loan is utilised under this Agreement, Holdco shall pay
on a full indemnity basis:

(a)   on demand, all costs and expenses (including legal costs on an indemnity
basis) incurred by TLS, QIV and/or PharmaCo (as the case may be) in protecting
or enforcing any of its rights under this Agreement and/or any such amendment or
waiver; and

(b)   promptly, and in any event before any interest or penalty becomes payable,
any stamp, documentary, registration or similar tax payable in connection with
the entry into, registration, performance, enforcement or admissibility in
evidence of this Agreement and/or any such amendment or waiver, and shall
indemnify TLS, QIV or PharmaCo (as the case may be) against any liability with
respect to or resulting from any delay in paying or omission to pay any such
tax.

18.   Illegality

18.1 If any change in or introduction of any applicable law, regulation or
treaty, or any change in the interpretation or application thereof, shall make
it unlawful under this Agreement for TLS, QIV or PharmaCo (as the case may be)
to make available or fund or maintain any of the Loans or drawings, TLS, QIV or
PharmaCo (as the case may be) shall give notice thereof to Holdco, whereupon
Holdco will repay all amounts outstanding under this Agreement together with any
other amounts payable to TLS, QIV or PharmaCo (as the case may be) under this
Agreement within such period as may be permitted by such law, regulation or
treaty, or the change in the interpretation or application thereof, or, if no
such period is stated therein, forthwith.
18.2 If any of the provisions of this Agreement becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

Page 12



--------------------------------------------------------------------------------



 



19.   Waivers, Rights and Remedies

19.1 No failure or delay by any party in exercising any right or remedy provided
by law under or pursuant to this Agreement shall impair such right or remedy or
operate or be construed as a waiver or variation of it or preclude its exercise
at any subsequent time and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise of it or the exercise of any
other right or remedy.
19.2 The rights and remedies of any party under or pursuant to this Agreement
are several, cumulative, may be exercised independently of the other parties and
as often as such party considers appropriate and are in addition to its rights
and remedies under general law.

20.   Assignment

20.1 Each of TLS, QIV and PharmaCo hereby undertakes to the other parties that
in the event it transfers any of its shares in the capital of Holdco
(Transferor) to any person (Transferee), it shall transfer to the Transferee,
and ensure that the Transferee accepts a transfer of, a proportion of the
relevant Loan(s) equal to the proportion which the number of shares the subject
of such transfer shall bear to the aggregate number of shares held by the
Transferor in Holdco immediately prior to such share transfer, in accordance
with clause 24.10 of the Amended and Restated Shareholders’ Agreement Provided
that this provision shall not apply to (a) a transfer of QIV’s shares in Holdco
pursuant to the exercise of the QIV Put Option or TLS and PharmaCo Call Option
and (b) a transfer of any party’s shares in Holdco pursuant to clause 25 of the
Amended and Restated Shareholders’ Agreement. In any other case:

  (i)   any of TLS, QIV and PharmaCo may at its own cost and expense by giving
the other parties and Holdco 7 Business Days’ written notice assign all or any
part of its rights (but not its obligations) under this Agreement, Provided
however that if such assignment is made to a party or parties other than
affiliates of TLS, QIV or PharmaCo (as the case may be), the assigning party
shall first obtain the written consent of the other parties of this Agreement to
the assignment; and     (ii)   any of TLS, QIV and PharmaCo may, without the
consent of Holdco but with the written consent of the other parties, transfer
all or any part of its obligations under this Agreement.

20.2 Holdco may not assign all or any part of its rights and/or transfer all or
any part of its obligations under this Agreement without the prior written
consent of TLS, QIV and PharmaCo.
20.3 Save as provided in this clause 20, none of the parties shall assign any of
its rights and benefits under this Agreement without the prior written consent
of the other parties.

21.   Time Of Essence

Any time or period mentioned in any provision of this Agreement may be extended
by mutual agreement between the parties but as regards any time, date or period
originally fixed or any time, date or period so extended, the aforesaid time
shall be of the essence.

22.   Notices

22.1 Any notice or other communication to be given by one party to another
under, or in connection with, this Agreement shall be in writing and signed by
or on behalf of the party giving it. It shall be served by sending it by fax to
the number set out in clause 22.2 or delivering it by hand or sending it by
pre-paid post, to the address set out in clause 22.2, and in each case marked
for the attention of the relevant party set out in clause 22.2 (or as otherwise
notified from time to time in accordance with the provisions of this clause 22).
Any notice so served by hand, fax or post shall be deemed to have been duly
given:

Page 13



--------------------------------------------------------------------------------



 



(a)   in the case of delivery by hand, when delivered;   (b)   in the case of
fax, at the time of transmission; and   (c)   in the case of post, on the second
Business Day after the date of posting (if sent by local mail) and on the
seventh Business Day after the date of posting (if sent by air mail),

provided that in each case where delivery by hand or by fax occurs after 6 pm on
a Business Day or on a day which is not a Business Day, service shall be deemed
to occur at 9 am on the next following Business Day.
References to time in this clause are to local time in the country of the
addressee.
22.2 The addresses and fax numbers of the parties for the purpose of clause 22.1
are as follows:

         
(a)
  TLS    
 
  Address:   60B Orchard Road
 
      #06-18 Tower 2 The Atrium @ Orchard
 
      Singapore 238891
 
  Fax:   +65 6828 6137
 
  For the attention of:   Tan Suan Swee/Derek Lau/Dawn Chan
 
       
(b)
  QIV    
 
  Address:   c/o Quintiles Transnational Corp.
 
      4709 Creekstone Drive
 
      Durham, NC 27560, United States of America
 
  Fax:   +1 919 998 2759
 
  For the attention of:   John Russell, Esq., General Counsel
 
       
(c)
  PharmaCo    
 
  Address:   c/o Interpharma Asia Pacific Ltd
 
      6-8 Harbour Road
 
      13th Floor Shui On Center
 
      Wanchai, Hong Kong
 
  Fax:   +852 2877 5647
 
  For the attention of:   Chief Financial Officer
 
       
(d)
  Holdco    
 
  Address:   150 Beach Road#25-03/04
 
      The Gateway West
 
      Singapore 189720
 
  Fax:   +65 6396 5710
 
  For the attention of:   Chief Financial Officer
 
       
 
  With a copies to:    
 
       
(i)
  TLS    
 
  Address:   60B Orchard Road
 
      #06-18 Tower 2 The Atrium @ Orchard
 
      Singapore 238891
 
  Fax:   +65 6828 6137
 
  For the attention of:   Tan Suan Swee/Derek Lau/Dawn Chan

Page 14



--------------------------------------------------------------------------------



 



         
(ii)
  QIV    
 
  Address:   c/o Quintiles Transnational Corp.
 
      4709 Creekstone Drive
 
      Durham, NC 27560, United States of America
 
  Fax:   +1 919 998 2759
 
  For the attention of:   John Russell, Esq., General Counsel
 
       
(iii)
  PharmaCo    
 
  Address:   c/o Interpharma Asia Pacific Ltd
 
      6-8 Harbour Road
 
      13th Floor Shui On Center
 
      Wanchai, Hong Kong
 
  Fax:   +852 2877 5647
 
  For the attention of:   Chief Financial Officer; and

22.3 A party may notify the other parties of a change to its name, relevant
addressee, address or fax number for the purposes of this clause 22 provided
that, such notice shall only be effective on:

(a)   the date specified in the notice as the date on which the change is to
take place; or   (b)   if no date is specified or the date specified is less
than 5 Business Days after the date on which notice is given, the date following
5 Business Days after notice of any change has been given.

22.4 In proving such service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered either to the
address shown thereon or into the custody of the postal authorities as a
pre-paid recorded delivery, special delivery or registered post letter, or that
the facsimile transmission was made after obtaining in person or by telephone
appropriate evidence of the capacity of the addressee to receive the same, as
the case may be.

23.   Counterparts

This Agreement may be executed by the parties in any number of counterparts,
each of which is an original but all of which together constitute one and the
same instrument. Any party may enter into this Agreement by executing any such
counterpart.

24.   Governing Law and Arbitration

24.1 This Agreement and the relationship between the parties shall be governed
by, and interpreted in accordance with, the laws of Singapore.
24.2 Any dispute, whether contractual or not, arising out of or in connection
with this Agreement (including any question regarding its existence, validity or
termination) shall be referred to and finally resolved by arbitration in Geneva,
conducted in the manner set out below. The UNCITRAL Arbitration Rules shall
govern any arbitration under this clause 24.
24.3 The arbitration tribunal shall consist of 3 arbitrators, one to be
appointed by each of TLS, QIV and PharmaCo. The language of the arbitration
shall be English.
24.4 Any dispute over the applicability of this clause 24 and/or the UNCITRAL
Arbitration Rules shall be referred to the arbitration tribunal, who shall use
best efforts to deliver a decision, reached without holding an oral hearing if
the arbitration tribunal so determines, to resolve the dispute within 21 days
after the matter is referred to it. The decision of the arbitration tribunal
shall be final and binding on the parties.
24.5 The parties agree to appoint the International Chamber of Commerce to
administrate the arbitration proceedings.

Page 15



--------------------------------------------------------------------------------



 



25.   No Rights Under Contracts (Rights of Third Parties) Act (Cap. 53B)

A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act (Cap. 53B) to enforce any of its terms.

26.   Further Assurance

Each of the parties agrees to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by law or as may be
necessary to implement and/or give effect to this Agreement and the transactions
contemplated under it.

Page 16



--------------------------------------------------------------------------------



 



THE SCHEDULE
INTERPRETATION
In this Agreement and the Schedule, unless the context otherwise requires:

(i)   the following words shall have the following meanings:       Business Day
means a day (excluding Saturdays, Sundays and public holidays) on which banks
generally are open in Singapore, Hong Kong and the United States for the
transaction of normal banking business;       drawings has the meaning given to
it by clause 6;       FY2004 means financial year ended 31 December 2004;      
Loans means the Aggregate TLS Loan, Aggregate QIV Loan and Aggregate PharmaCo
Loan advanced or to be advanced by the relevant party to this Agreement or, as
the case may be, the outstanding principal amount of such loans, and a Loan
shall be construed accordingly;       Newco2 means PharmaLink Asia Pacific Pte.
Ltd. (Co. Reg. No. 200500937C), a private limited company incorporated in
Singapore with its registered office at 150 Beach Road, #25-03/04 The Gateway
West, Singapore 189720;       Newco2 Consideration Shares shall have the meaning
ascribed to “Consideration Shares” in the Newco2 Put & Call Option Agreement;  
    Newco2 Distribution Agreement shall have the meaning ascribed to
“Distribution Agreement” in the Newco2 Put & Call Option Agreement;       Newco2
Master Business Transfer Agreement shall have the meaning ascribed to “Master
Business Transfer Agreement” in the Newco2 Put & Call Option Agreement;      
Newco2 Services Agreement shall have the meaning ascribed to “Services
Agreement” in the Newco2 Put & Call Option Agreement;       Newco2 Term Loan
Facility Agreements shall have the meaning ascribed to “Term Loan Facility
Agreements” in the Newco2 Put & Call Option Agreement;       Newco3 means
Innovex Asia Holdings Pte. Ltd. (Co. Reg. No.: 200515117Z), a private limited
company incorporated in Singapore with its registered office at 9 Raffles Place,
#32-00 Republic Plaza, Singapore 048619;       Newco3 Completion Date means the
date on which Newco3 Completion occurs;       Newco3 Consideration Shares shall
have the meaning ascribed to “Consideration Shares” in the Newco3 Put & Call
Option Agreement;       Newco3 Master Business Transfer Agreement shall have the
meaning ascribed to “Master Business Transfer Agreement” in the Newco3 Put &
Call Option Agreement;       Newco3 Master Services Agreements shall have the
meaning ascribed to “Master Services Agreements” in the Newco3 Put & Call Option
Agreement;       Newco3 Term Loan Facility Agreements shall have the meaning
ascribed to “Term Loan Facility Agreements” in the Newco3 Put & Call Option
Agreement;

Page 17



--------------------------------------------------------------------------------



 



    PharmaLink Business means the business of providing (a) marketing services
for patented and off-patent branded ethical research based pharmaceutical and
healthcare products through agency or contract sales organisation
(CSO) arrangements and (b) regulatory services including advisory services on
regulatory environment, activities pertaining to the registration of patented
and off-patent branded ethical research based pharmaceutical and healthcare
products with the relevant regulatory bodies and product licence holding, market
research services and sales and development programmes under the name and style
of “PharmaLink” as an unincorporated business division of ZPH and its
subsidiaries;       PharmaLink’s Operating Profit means the earnings before
interest and tax of the PharmaLink Business. It shall be calculated after
deducting (a) management fees paid to ZPH and its subsidiaries engaged in the
PharmaLink Business of up to 2% of revenue (with revenue defined as invoiced
sales exclusive of value added tax, goods and services and other consumption
tax); and (b) distribution charges paid to ZPH and its subsidiaries in
connection with the PharmaLink Business. It shall exclude (i) non-recurring
extraordinary or exceptional operating profit including any gains made or losses
incurred on disposals of fixed assets; and (ii) amounts written back for
doubtful debts, provisions for obsolescence or other payables created in periods
prior to 1 January 2004;       PharmaLink’s Proforma Financial Statements 2004
means the proforma financial statements for the PharmaLink Business for FY2004,
prepared on a basis consistent with the normal basis of preparation of
management accounts, using the same accounting principles, policies and
practices, and, so far as consistent with the foregoing, International Financial
Reporting Standards (or GAAP under which ZPH reports). The proforma financial
statements should reflect all costs of running the business on a stand alone
basis;       QIV Put Option shall have the meaning ascribed to “Vendor Put
Option” in the Newco3 Put & Call Option Agreement;       QTC means Quintiles
Transnational Corp. (Co. Reg. No. 0274393), a corporation incorporated in North
Carolina, United States of America with its principal address at 4709 Creekstone
Drive, Suite 200, Durham, NC 27703, United States of America;       Quintiles’
Business means the business providing sales and marketing services in India,
Korea, Australia and New Zealand for ethical research based pharmaceutical
products through contract sales organisation arrangements under the name and
style of “Innovex”;       Quintiles’ Operating Profit means the earnings before
interest and tax of Quintiles’ Business. It shall be calculated after
(a) including or excluding (as the case may be) a share of common overhead
expenses for shared services in the respective countries in which Quintiles’
Business is carried on and (b) including information technology support expenses
paid to QTC. It shall exclude (i) non-recurring extraordinary or exceptional
operating profit including any gains made or losses incurred on disposals of
fixed assets; and (ii) amounts written back for doubtful debts, provisions for
obsolescence or other payables created in the periods prior to 1 January 2004;  
    Quintiles’ Proforma Financial Statements 2004 means the proforma financial
statements for Quintiles’ Business for FY2004, prepared on a basis consistent
with the normal basis of preparation of management accounts, using the same
accounting principles, policies and practices, and, so far as consistent with
the foregoing, International Financial Reporting Standards (or GAAP under which
QTC reports). The proforma financial statements should reflect all costs of
running the business on a stand alone basis;       TLS and PharmaCo Call Option
shall have the meaning ascribed to “TLS and PharmaCo Call Option” in the Newco3
Put & Call Option Agreement;

Page 18



--------------------------------------------------------------------------------



 



    Transaction Documents means:

  (a)   (i) this Agreement, (ii) the Amended and Restated Shareholders’
Agreement, (iii) the Newco2 Put & Call Option Agreement as supplemented by the
Supplemental Agreements and (iv) the Newco3 Put & Call Option Agreement;     (b)
  the Newco2 Master Business Transfer Agreement, Newco2 Term Loan Facility
Agreements, Newco2 Services Agreement and Newco2 Distribution Agreement; and    
(c)   the Newco3 Master Business Transfer Agreement, Newco3 Term Loan Facility
Agreements and Newco3 Master Services Agreements,

    and includes any such agreement as amended from time to time; and       ZPH
means Zuellig Pharma Holdings Limited (Co. Reg. No. LL01201), a company
incorporated in Labuan, Malaysia and having its registered office at Brumby
House, 1st Floor, Jalan Bahasa, 87011 Labuan, F.T. Labuan, Malaysia;   (ii)  
references in this Agreement to any party include, where appropriate, that
party’s personal representatives and successors in title;   (iii)   references
to persons shall include individuals, bodies corporate (wherever incorporated),
unincorporated associations and partnerships;   (iv)   words importing the
singular shall, unless the context otherwise requires, include the plural and
vice versa; and words importing a specific gender shall include the other
genders (i.e. male, female and neuter);   (v)   the headings are inserted for
convenience only and shall not affect the construction of this Agreement;   (vi)
  references to a statutory provision shall include such provision and any
regulations made in pursuance thereof as may from time to time be modified or
re-enacted whether before or after the date of this Agreement so far as such
modification or re-enactment applies or is capable of applying to any
transactions entered into prior to completion and (so far as liability
thereunder may exist or can arise) shall include also any past statutory
provisions or regulations (as from time to time modified or re-enacted) which
such provisions or regulations have directly or indirectly replaced;   (vii)  
references to any legal term used in any applicable jurisdiction (other than
Singapore) for any action, remedy, method of judicial proceeding, legal
document, legal status, court, official or any other legal concept shall be
deemed to include the legal concept which most nearly approximates in Singapore
to that legal term;   (viii)   references to any transactions effected on or
before completion include the combined result of two or more transactions, the
first of which shall have taken place (or be deemed to have taken place) or the
commencement of which shall have occurred (or be deemed to have occurred) on or
before completion;   (ix)   references to clauses, Recitals and Schedule are to
the clauses of, recitals of, and schedule to, this Agreement;   (x)   references
to borrowed money includes any indebtedness (1) for or in respect of money
borrowed or raised (whether or not for cash), by whatever means (including
acceptances, deposits, discounting, factoring, finance leases, hire purchase,
sale-and-lease back, sale-and-repurchase and any form of “off-balance sheet”
financing) or (2) for the deferred

Page 19



--------------------------------------------------------------------------------



 



    purchase price of assets or services (other than goods or services obtained
on normal commercial terms in the ordinary course of trading);   (xi)   a
guarantee also includes an indemnity, and any other obligation (howsoever
described) of any person to pay, purchase, provide funds for the payment of,
indemnify against the consequences of default in the payment of, or otherwise be
responsible for, any indebtedness of any other person (and guaranteed shall be
construed accordingly);   (xii)   references to indebtedness includes any
obligation (whether present or future, actual or contingent, secured or
unsecured, as principal, surety or otherwise) for the payment or repayment of
money;   (xiii)   something having a material adverse effect on a person is to
it having a material adverse effect (1) on its financial condition or
business/operations or on the consolidated financial condition or
business/operations of it and its subsidiaries or (2) on its ability to perform
and comply with its obligations under this Agreement;   (xiv)   the word
affiliate means, with respect to any person, any other person controlling,
controlled by, or under common control with, such person; and   (xv)   the word
control (including its correlative meanings, controlled by, controlling and
under common control with) shall mean, with respect to a corporation, the right
to exercise, directly or indirectly, more than 50% of the voting rights
attributable to the shares of the controlled corporation or control of the
composition of the board of directors of the controlled corporation and, with
respect to any person other than a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person.

Page 20



--------------------------------------------------------------------------------



 



This Agreement has been signed by or on behalf of the parties on the date stated
at the beginning of the document.

         
SIGNED By Derek Lau
    )    /s/ Derek Lau
 
    )  
for and on behalf of
    )  
TLS BETA PTE. LTD.
    )  
in the presence of: Dawn Chan
    )    /s/ Dawn Chan  
SIGNED By Ron Wooten, President
    )    /s/ Ron Wooten
 
    )  
for and on behalf of
    )  
QUINTILES ASIA PACIFIC
    )  
COMMERCIAL HOLDINGS, INC.
    )  
in the presence of: Eric Green, Assistant Secretary
    )    /s/ Eric Green  
SIGNED By Fritz Horlacher
    )    /s/ Fritz Horlacher
 
    )  
for and on behalf of
    )  
PHARMACO INVESTMENTS LTD
    )  
(formerly known as Transfarma Holdings Limited)
    )  
 
    )  
in the presence of: Elaine J. Cheung
    )    /s/ Elaine J. Cheung  
SIGNED By Derek Lau
    )    /s/ Derek Lau
 
    )  
for and on behalf of
    )  
ASIA PACIFIC PHARMACEUTICAL
    )  
HOLDINGS PTE. LTD.
    )  
in the presence of: Dawn Chan
    )    /s/ Dawn Chan

Page 21